DISMISS and Opinion Filed March 8, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00922-CV

              YIHUA XIONG A/K/A BRUCE XIONG, Appellant
                                V.
                        JULIA XIA, Appellee

                On Appeal from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-01586-2020

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      Before the Court is appellant’s motion to dismiss the appeal because the

parties have settled their differences. We GRANT the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE
200922F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

YIHUA XIONG A/K/A                          On Appeal from the County Court at
BRUCE XIONG, Appellant                     Law No. 6, Collin County, Texas
                                           Trial Court Cause No. 006-01586-
No. 05-20-00922-CV        V.               2020.
                                           Opinion delivered by Justice
JULIA XIA, Appellee                        Goldstein. Justices Partida-Kipness
                                           and Pedersen, III participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee
JULIA XIA recover her costs of this appeal from appellant YIHUA XIONG A/K/A
BRUCE XIONG.


Judgment entered March 8, 2021




                                     –2–